596 So. 2d 175 (1992)
Rhonda HAMILTON, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2669.
District Court of Appeal of Florida, Fourth District.
April 15, 1992.
*176 Richard L. Jorandby, Public Defender, and Ellen Morris, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Patricia G. Lampert, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
This cause is reversed upon the authority of Kelly v. State, 593 So. 2d 1060 (Fla. 4th DCA 1992) and Grissett v. State, 594 So. 2d 321 (Fla. 4th DCA 1992).
REVERSED.
LETTS, GUNTHER and STONE, JJ., concur.